DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 20, 2020.  Claims 1-19 and 30-33 are presently pending and are presented for examination.

Election/Restriction
This Office This application contains claims directed to the following patentably Species.

Species I (Claims 1-8, 30 and 31): A system for rendering a 3D model of a terrestrial structure utilizing computer processors and memory.

Species II (Claims 9-19, 32 and 33): A system for rendering a 3D model of a terrestrial structure utilizing a UAV, as well as computer processors and memory.

This application contains claims directed to the following patentably distinct species I, and II. The species are independent or distinct because Species I, and II contain combinations of features that are not overlapping. In addition, these species are not obvious variants of each other based on the current record.  

With respect to Species I (Claims 1-8, 30 and 31) and Species II (Claims 9-19, 32 and 33), Species I is exclusively directed towards processing of stored data obtained by a UAV, while Species II is directed towards the UAV itself, as further exemplified in dependent claims 17-19.  Additionally, Species II requires that the UAV captures images along a flight path at different relative positions between the UAV and a structure, which are not necessarily required by Species I since Species I is exclusively directed towards the processing of data.  Additionally, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  As exemplified by the positive recitation of a UAV in Species II, and additional limitations related to the UAV exemplified in dependent claims 17-19, the search strategy would be different since Species I is directed towards processing data and Species II is directed towards the UAV itself.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the Examiner to examine both a computer processing system and a UAV as both are distinct invention requiring search in different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public/JAMES M MCPHERSON/ PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                              
/JAMES M MCPHERSON/Examiner, Art Unit 3669